DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on October 15, 2021 has been received and fully considered.
Previous claim rejection made under 35 U.S.C. 112 (a) as indicated in the Office action dated is withdrawn in view of applicant’s amendment to claim 11. 
Previous claim rejections made under 35 U.S.C. 112 (b) with respect to the term “glue” is maintained for the reason of record; the rest of the 112 (b) rejections are withdrawn in view of applicant’s claim amendment or explanation. 
Previous claim rejection made under 35 U.S.C. 103 made over Addison et al. (US 20140058309 A1) in view of Shirai et al. (US 20070077282 A1), Ishikura et al. (US  20110123598 A1) and Vidal et al. (ES 2661576 A1) is withdrawn in view of the amendment made to claim 11. 
New rejections are made to address the amended claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 11 requires a method step of “mixing the mixture with a layer of glue”.  Here “the mixture” refers to the incubated mixture of a compound A (dimethylsiloxane, dimethyl) and a compound B (methylhydrogen siloxane) mixed in equal portion of 1:1 mixed with a biological dye. It is viewed that the presently claimed “mixing” step is supported by the original disclosure.  In the originally filed specification, paragraph [011] provides: 

    PNG
    media_image1.png
    788
    815
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    111
    824
    media_image2.png
    Greyscale







The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 11 recites a new method step “wherein a central area pressure is increased”.  It is not clear whether such limitation is an active method step in the process of making, or the limitation is to describe a property of the product.  
It is also noted that the specification states, “the more elevated central inner core with lowered external edges that surround the core result in the increased pressure on the skin in the central area of the Tape/Pad/Dressing”. See specification paragraph [0046].  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “the central inner core can be elevated or not”, and the claim also recites “a central area pressure is increased” which appears to be the narrower statement of the range/limitation since the specification teaches that the increased pressure on the skin results from the elevated central inner core of the tape/pad/dressing.  Or, can the pressure still be increased in the central area of the product even when the central inner core is not elevated?  
The claim is are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of 
The term “glue” as used in the present claim renders the claim vague and indefinite; amended claim recites that the layer of glue comprises “a glue A” and “a glue B” wherein glue A contains an active ingredient in an amount of 0.1-0.3 wt %, but there is no explanation in the specification as to what these glues can be or whether these glues A and B can be the same or different type.  Prior art may teach adding an amount of an active ingredient to a conventional adhesive to make a wound dressing; if applicant’s glue A and B can be the same materials, prior art may render the claimed limitation obvious. For the sake of compact prosecution, it is assumed that these are referred to different types of adhesives conventionally used known in wound dressing art.  
The remaining claims are rejected for depending on the indefinite base claim. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al. (US 20140058309 A1, published on February 27, 2014) (“Addison” hereunder) in view of Shirai et al. (US 20070077282 A1, published on May 27, 2014), Ishikura et al. (US  20110123598 A1, published on May 26, 2011) (“Ishikura” hereunder), Vidal et al. (ES 2661576 A1, published on April 2, 2018) (“Vidal” hereunder) and Goldman et al. (US 20150012037 A1, published January 8, 2015) (“Goldman” hereunder).  
Addison teaches a method of making a wound dressing comprising the steps of : providing an aperture substrate layer; coating the layer with a fluid silicone prepolymer composition; thermally partially curing said silicone prepolymer composition to form a 
In Addison, the silicone skin adhesive composition is formed by mixing part A comprising a vinyl functional polydimethyl siloxane and part B comprising a hydrogen functional diloxane mixed at 50:50 weight ratio.  See [0107].  The composition is coated on a substrate (gauze) and partially cured at 150º C for 1.5 minutes. Although the temperature of the initial curing is not within the presently claimed range of 65-80C, it is well settled in patent law that differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, curing at a lower temperature would result in a more pliable product, and discovery of optimal temperature or curing time to make a product with suitable pliability would have been well within the skill in the art. 
Addition further teaches that the base layer and a release coated paper cover sheet are applied to the upper and lower surfaces and further cured by gamma irradiation to sterilize and complete the cure and bond the silicone coating to the base layer.  See [0106-0110].  The reference further teaches that visible indicia such as a color or writing can be provided on the substrate.  See [0044].  
Claim 11 also requires that “0.1 % to 0.3 % of the volume of the layer of glue” is active ingredients that comprises vitamin E and rosehip oil.  
Amended claim 11 further requires that the layer of glue comprises a glue A and glue B, wherein the percentage of the glue A and the glue B respectively varies between 40-60 % of the layer of glue.  
Addison teaches that the base layer may be a layer of adhesive, in particular a pressure-sensitive adhesive or a base layer coated with a conventional pressure sensitive medical adhesive.  See [0034, 0074, 0098]. The reference teaches that conventionally used adhesives can be based on acrylate ester copolymers, polyvinyl ethyl ether and polyurethane.  See [0034].  Although the reference does not specifically teach combining two different types of the adhesives, combining art-recognized equivalence for the same purpose is held to be prima facie obvious.  See MPEP 2144.06, I.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)
Addison fails to teach the active ingredients added to the adhesives. 
Shirai teaches adhesive patch for external use on skin comprising a pressure-sensitive adhesive composition.  The reference teaches that including an antioxidant as vitamin E and skin care actives in a PSA layer in a medical patch is a well-known practice.  See [0046].  Examples show pressure-sensitive adhesive compositions comprising tocopherol acetate 2 wt %. Tocopherol acetate, a vitamin E, is a well-known antioxidant in the art.  See Ishikura, [0050].    
Vidal teaches that rosehips contains oleic acid, linoleic acid and linolenic acid; stimulates the synthesis of collagen and increases the rate of vascularization; and used for treatment of dry, cracked or flaky skin or highly pigmented skin.  See translation, [0026].The reference teaches a skin cosmetic composition comprising 5-15 % of rosehip oil.  See translation, [0054]. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Addison and incorporate to the PSA composition an antioxidant such as vitamin E and a cosmetic and medicinal active such as rosehip oil as motivated by Shirai, Ishikura and Vidal.  The skilled artisan would have been motivated to do so, as Shirai and Ishikura teach that adding skin care actives and antioxidants to a PSA composition in a dressing formulation is well known in the art.  The skilled artisan would have had a reasonable expectation of successfully producing a stable transdermal device providing skin treatment effects by combining the teachings of the references since all of the reference teach PSA used in skin treatment dressings.  
Regarding the amount of the active agent in the glue layer, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   In this case, Shirai and Vidal each suggests the expected functions and the amount of the antioxidant and skin care active, respectively.  Thus manipulating the disclosed concentrations to find an optimal concentration range would have been well within the skill in the art. 
Although Addison does not specifically teach the final curing step at “140 ºC to 22 ºC for 15 minutes”, the reference teaches that the gamma irradiation applied is to form a bond with the adhesive with the silicone layer and the tape and to sterilize. Modification of the curing method to meet such goal would have been obvious to one of ordinary skill in the art. 
Amended claim 11 requires “a central area pressure is increased”, which is not specifically disclosed in Addison.  The reference does not indicate whether the central area is elevated or not. 
Goldman teaches a pre-stressed pressure device for treating a wound or reduce scarring of a skin of a patient; the substrate assembly having a first surface, a pressure member having a curve in a central portion. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Addison and make the wound dressing with a curved center that can be pressured as motivated by Goldman. The skilled artisan would have been motivated to do so, as 1) both references are directed a method of making wound dressings; and 2) Goldman teaches a bandage device with a pressure member having a curved center which allows the user to exert pressure on the wound to reduce scarring.  Since the Goldman bandage materials can be silicone-based adhesives, see [0080], the skilled artisan would have had a reasonable expectation of successfully combining the teachings of the references and make an adhesive wound dressing with a pressure member having an elevated (curved) center which can reduce scarring of the wounded skin. 

Regarding claim 13, Shirai teaches that optionally combining a PSA composition with various adjuvants such as antioxidants, antiseptic, etc. is well known in the art.  See [0046]. 
Regarding claim 14, Addison teaches that the coating layer of PSA and the silicone mixture would form a single block in overlapping layers.
Regarding claim 15, Addison discloses square shaped adhesive-coated backing sheet.  See Figs.  Since prior art is a wound dressing to be applied by the user or a care giver, designing the shape or size suitable for such use would have been obvious. 
 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617